Case: 6:19-cr-00065-REW-HAI Doc #: 260 Filed: 09/02/20 Page: 1 of 2 - Page ID#: 769




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )       No. 6:19-CR-65-REW-HAI
                                                      )
  v.                                                  )
                                                      )                 ORDER
  NATHAN BLANKENSHIP,                                 )
                                                      )
        Defendant.                                    )
                                                      )

                                        *** *** *** ***

        After conducting Rule 11 proceedings, see DE 245 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Blankenship’s guilty plea and adjudge him

 guilty of Count 1 of the Second Superseding Indictment (DE 72). See DE 247 (Recommendation);

 see also DE 214-1 (Plea Agreement). Judge Ingram expressly informed Defendant of his right to

 object to the recommendation and to secure de novo review from the undersigned. See DE 247 at

 3. The established, 3-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).




                                                  1
Case: 6:19-cr-00065-REW-HAI Doc #: 260 Filed: 09/02/20 Page: 2 of 2 - Page ID#: 770




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 247, ACCEPTS Blankenship’s guilty plea, and ADJUDGES

           him guilty of Count 1 of the Second Superseding Indictment (DE 72);

        2. Further, per Judge Ingram’s recommendation (DE 247 at 2 ¶ 4), Blankenship

           disclaimed any interest in the property identified in the operative indictment (DE 72 at

           5) but conceded forfeitability pursuant to Defendant’s agreement (DE 214-1 ¶ 8) as to

           nexus. The Court finds the property forfeitable but notes that Blankenship disclaims.

           The Court preliminarily orders forfeiture subject to proper final findings as warranted

           by development in the record;

        3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

           this matter; and

        4. The Court will issue a separate sentencing order.1

        This the 2nd day of September, 2020.




 1
   At the hearing, Judge Ingram remanded Blankenship to custody. See DE 245. The Court, thus,
 sees no need to further address detention, at this time.
                                                2
